DETAILED ACTION
Status of Claims:
Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 11 states “supplying the anearobically treated…” this appears to contain a type and “anearobically” should be “anaerobically” .  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/210,187 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claims 1 and 3: The claims of the copending application disclose the organic wastewater treatment method and corresponding structure for organically treating organic wastewater containing nitrogen and phosphorus in activated sludge in an organic wastewater treatment device including: a biological treatment tank in which a plurality of biological treatment units are connected in series, wherein each biological treatment unit includes a pair of an anoxic tank and an aerobic tank, the anoxic tank being disposed on an upstream side along a flow of the organic wastewater, while the aerobic tank being disposed on a downstream side of the flow (plurality of anoxic tanks and plurality of aerobic tanks) (see claim 1) and provided with a membrane separation device immersed in activated sludge therein (see claim 1); and a sludge return path for returning the activated sludge from the aerobic tank disposed on a most downstream side to the anoxic tank disposed on a most upstream side (nitrifying liquid return path would include transfer from the most downstream to the most upstream) (see claim 1), the method comprising: providing an anaerobic tank and anaerobically treating the organic wastewater therein, and dividing and supplying the anaerobically treated organic wastewater to the anoxic tank of each biological treatment unit (see claim 3); biologically treating the organic wastewater by repeating a denitrification process in the anoxic tank and a nitrification process in the aerobic tank; and discharging membrane-permeated liquid from the membrane separation device in each biological treatment unit treated water (see claim 1).

Regarding Claims 2 and 4:The claims of the copending application disclose the organic wastewater treatment method and device according Claims 1 and 3, further comprising: returning the activated sludge (anaerobic tank return path) from the anoxic tank to the anaerobic tank (see claim 3).

Regarding Claims 5 and 7: The claims of the copending application disclose the organic wastewater treatment device according to claims 4 and 3, wherein the biological treatment tank forms a loop (anaerobic treatment tank is at the center) by alternately arranging the anoxic tanks and the aerobic tanks, and the anaerobic tank is disposed inside the loop (see claim 4).

Regarding Claims 6, 8, and 9: The claims of the copending application disclose the organic wastewater treatment device according to claims 5, 7, and 3, wherein each anoxic tank and the corresponding aerobic tank are arranged vertically with a boundary wall (top bottom partition member) provided therebetween, such that the aerobic tank is placed above the boundary wall and the anoxic tank is placed below the boundary wall (see claim 1).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,822,260 in view of Yang (WO 201160603, English machine translation provided). 
Regarding Claims 1 and 3: The claims of the patent disclose the organic wastewater treatment method and associated device for organically treating organic wastewater containing nitrogen and phosphorus in activated sludge in an organic wastewater treatment device including: a biological treatment tank in which a plurality of biological treatment units are connected in series, wherein each biological treatment unit includes a pair of an anoxic tank and an aerobic tank, the anoxic tank being disposed on an upstream side along a flow of the organic wastewater, while the aerobic tank being disposed on a downstream side of the flow and provided with a membrane separation device immersed in activated sludge therein; and a sludge return path for returning the activated sludge from the aerobic tank disposed on a most downstream side to the anoxic tank disposed on a most upstream side, the method comprising: providing the organic wastewater, and dividing and supplying the organic wastewater to the anoxic tank of each biological treatment unit; biologically treating the organic wastewater by repeating a denitrification process in the anoxic tank and a nitrification process in the aerobic tank; and discharging membrane-permeated liquid from the membrane separation device in each biological treatment unit treated water (see claim 1).
	The patent does not teach providing an anaerobic tank and anaerobically treating the organic wastewater therein.
	Yang teaches a method and device comprising an anaerobic tank into which raw water is provided and dividing the anaerobically treated raw water between a plurality of anoxic tanks connected in series (see pg. 2: summary of invention). 
	It would have been obvious to one skilled in the art to add the anaerobic tank of Yang upstream of the anoxic and aerobic tanks of the patent because it is the simple addition of a known treatment step and device to a known treatment process and device, obviously resulting in the pretreatment of the water with an expectation of success (see MPEP 2143 A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        8/23/2022